In a proceeding pursuant to CPLR article 78 to compel the respondents to expunge from the petitioner’s prison file a notation that he is a "fugitive from the Alabama Correctional System”, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Gladwin, J.), dated November 29, 1984, which dismissed the proceeding after determining that in a prior CPLR article 78 proceeding for the same relief *595Special Term (Rosenblatt, J.), by judgment dated August 2, 1984, had granted the petition only to the extent that the Department of Corrections and Board of Parole were directed "to give no more than negligible weight, if at all”, to the notation.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the judgment, dated August 2, 1984, is vacated, the petition is granted and it is directed that the notation that the petitioner is a fugitive from the Alabama Correctional System is to be expunged from his prison file.
It is uncontested that the reference to the petitioner in his prison file as a fugitive from the Alabama Correctional System is incorrect. In order to insure that this false information is not considered in future deliberations concerning the petitioner’s status, the notation should be expunged. Mollen, P. J., Bracken, Lawrence, Hooper and Sullivan, JJ., concur.